internal_revenue_service number release date index number --------------------- ------------------------ ------------------ ------------------------------- in re -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-169213-03 date august ---- -------------------- ------------------- ---------------------- ---- ---- ------------------------ ------------- ------------------------------------------ -------------------------- legend decedent date spouse x beneficiary -------------------- y beneficiary -------------------- z attorney state statute date dear ---- requesting extensions of time under sec_2652 and sec_2654 of the internal_revenue_code and sec_301_9100-1 of the procedure and administration regulations to sever trust into trust a and trust b and to make a reverse qualified_terminable_interest_property qtip_election with respect to trust b decedent died testate on date survived by spouse and the creation of a credit_shelter_trust the residue of decedent’s estate shall be held in trust for the benefit of spouse during his life trust income is payable at least article seventh of decedent’s will provides that after certain specific bequests the facts submitted and representations made are summarized as follows this letter responds to your letter dated date and prior correspondence spouse as executor timely filed a form_706 united_states estate and plr-169213-03 annually to spouse and principal may be paid to or for the benefit of spouse in the trustee’s discretion on spouse’s death trust as it shall then be constituted will be distributed as follows x percent to beneficiary y percent to beneficiary and z percent to beneficiary 1’s children in equal shares if beneficiary is not married to and not living with beneficiary at the time of spouse’s death then the y percent shall be added to the share of beneficiary if z percent exceeds the sum of one million dollars then such share shall be reduced to and limited to one million dollars and the difference shall be added to the share of beneficiary generation-skipping_transfer_tax return estate_tax_return on behalf of decedent’s estate a marital_deduction was taken on schedule m with respect to trust schedule r was not included in the estate_tax_return as filed no reference to splitting trust was made on decedent’s estate_tax_return spouse relied on attorney to prepare the estate_tax_return for decedent’s estate attorney inadvertently failed to advise spouse about the available tax elections relating to qtip trusts or of the possibility of splitting the qtip_trust into exempt and non-exempt shares for purposes of the generation-skipping_transfer gst tax state statute allows trustees to establish two or more separate trusts in order to segregate trust assets so that one or more of the separate trusts will have an inclusion_ratio of zero for purposes of the gst tax without prior court approval or the consent of interested persons trusts established under this section shall be deemed to have been established as of the effective date of the disposing trust instrument spouse died on date on spouse’s death beneficiary was not married to and was not living with beneficiary the failure to split trust and to make a reverse_qtip_election was discovered during the administration of spouse’s estate the trustees of trust have requested extensions of time to sever trust into trust a and trust b and to make a reverse_qtip_election with respect to trust b decedent who is a citizen or resident_of_the_united_states value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides the general_rule that no deduction shall be allowed sec_2056 provides that for purposes of the tax imposed by ' the sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2601 imposes a tax on every generation-skipping_transfer sec_2056 defines aqualified terminable_interest property as sec_2631 provides that for purposes of determining the inclusion_ratio sec_2611 provides that the term generation-skipping_transfer means sec_2056 provides that in the case of qualified terminable_interest plr-169213-03 property the entire property shall be treated as passing to the surviving_spouse for purposes of ' a and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of ' b a property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under ' b b v applies a taxable_distribution a taxable_termination and a direct_skip every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by such individual or by his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows - a first to property which is the subject of a direct_skip occurring at the individual’s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after the individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in relevant part that no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the new trust sec_2652 provides in relevant part that for purposes of chapter the term transferor means - a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which the individual is the transferor sec_2632 designated as sec_2632 at the time of decedent’s death sec_2632 provides that any allocation by an individual of his gst sec_26_2652-2 provides that a reverse_qtip_election is made on the sec_26_2654-1 provides that the severance of a_trust that is included in sec_2654 provides that for purposes of the gst tax - the portions of a plr-169213-03 sec_2652 provides that in the case of - a any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof and b any trust with respect to which a deduction to the donor spouse is allowed under sec_2523 by reason of subsection f thereof the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of chapter as if the election to be treated as qualified_terminable_interest_property had not been made return on which the qtip_election is made trust attributable to transfers from different transferors shall be treated as separate trusts and substantially separate and independent shares of different beneficiaries in a_trust shall be treated as separate trusts except as provided in the preceding sentence nothing in chapter is to be construed as authorizing a single trust to be treated as two or more trusts the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if - i the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor or ii the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trust provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either - the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_301_9100-3 provides that a taxpayer is deemed to have acted sec_301_9100-3 provides that in general requests for extensions of time based on the facts submitted and the representations made the requirements of plr-169213-03 for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election sec_301_9100-1 and have been met therefore an extension of time is granted until days from the date of this letter to sever trust and to make a reverse_qtip_election under sec_2652 with respect to the assets of trust b the extensions of time granted in this letter do not extend the time to make an allocation of decedent’s remaining gst_exemption as a result of the severance of trust and the reverse_qtip_election with respect to the resulting trust b decedent’s remaining gst_exemption will be allocated in accordance with the rules provided in sec_2632 a supplemental form_706 should be filed on behalf of decedent’s estate with the internal_revenue_service center cincinnati ohio the supplemental form_706 should list trust a and trust b on schedule m in addition the reverse_qtip_election for trust b should be made on schedule r a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent to the taxpayer’s representative pursuant to the power_of_attorney on file with this office a copy of this letter is except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-169213-03 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
